EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Ashley on 02/17/2022.
The application has been amended as follows: 

Please replace claim 1 with –
1. (Currently amended) A method, comprising:
               computing set differences between an as-designed shape and an as-manufactured shape, the set differences comprising:
               over deposition (OD) features that are within the as-manufactured shape and outside the as-designed shape;
               OD cut boundaries that connect the OD features to a boundary of the as-manufactured shape; 
               under deposition (UD) features that are within the as-designed shape and outside the as-manufactured shape; and
               UD cut boundaries that connect the UD features to the boundary of the as-manufactured shape;
               determining a combination of Euler characteristics (EC) of: the OD features; the OD cut boundaries; the UD features; and the UD cut boundaries; the combination of the EC 
changing an input to a manufacturing instrument based on the topological discrepancies to reduce topological differences between the as-manufactured shape and the as-designed shape.

Please replace claim 16 with –
16. (Currently amended) A method, comprising:
               computing differences between an as-designed shape and an as-manufactured shape;
               computing topological persistence of the differences with the as-designed shape in response to changes in process parameters of a manufacturing instrument;
               representing the topological persistence in a persistence diagram that shows birth and death of new topological features in the as-manufactured shape in response to a continuous change of the process parameters;
               based on the persistence diagram, identifying values of the process parameters at which the as-manufactured shape experiences a change in topological properties that further deviate the topology of the as-manufacture shape from the as-designed shape; 
               determining a Pareto front along a representation of the changes in the topological properties over ranges of the process parameters, the Pareto front indicating
changing an input to the manufacturing instrument to use the combination of the process parameters to reduce topological differences between the as-manufactured shape and the as-designed shape.

Please replace claim 20 with –
20. (Currently Amended) The method of claim 16, wherein changing the input to the manufacturing instrument comprises applying one of an over deposition (OD) or under deposition (UD) policy to a local region that is different than a global policy used by the manufacturing instrument.


Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Klahn et al. ("Design for additive manufacturing–supporting the substitution of components in series products." Procedia Cirp 21 (2014): 138-143.) teaches a re-design method for additive manufacturing (abstract); Ranjan et al. ("Integration of design for manufacturing methods with topology optimization in additive manufacturing." Journal of Manufacturing Science and Engineering 139.6 (2017).) teaches modifying pre-existing designs for better manufacturability through additive manufacturing processes (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ERIC JENSEN whose telephone number is (571)270-1666.  The examiner can normally be reached on Monday-Thursday 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.E.J./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147